Citation Nr: 1520191	
Decision Date: 05/12/15    Archive Date: 05/26/15	

DOCKET NO.  11-05 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the postoperative residuals of right ankle fracture, to include as secondary to service-connected left (minor) forearm residual laceration, with carpal tunnel syndrome of the left wrist and epicondylitis of the left forearm.  

2.  Entitlement to service connection for myocardial infarction, also claimed as "heart attack."

3.  Entitlement to service connection for vasospasms cholesterol, to include as secondary to myocardial infarction.  

4.  Entitlement to service connection for hypertension (high blood pressure), to include as secondary to myocardial infarction.  

5.  Entitlement to an evaluation in excess of 30 percent for left (minor) forearm residual laceration, with carpal tunnel syndrome of the left wrist and epicondylitis of the left forearm.  

6.  Entitlement to a total disability rating based upon individual unemployability due to service connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to January 1982, and from November 1989 to August 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In correspondence of February 2015, the Veteran and his accredited representative indicated that the Veteran wished to withdraw from consideration the issues of entitlement to service connection for myocardial infarction, vasospasm cholesterol, and hypertension, as well as the issue of entitlement to a total disability rating based upon individual unemployability.  Accordingly, those issues will be dismissed.  

Finally, for reasons which become apparent, the issue of entitlement to an evaluation in excess of 30 percent for left (minor) forearm residual laceration with carpal tunnel syndrome of the left wrist and epicondylitis of the left foreman is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  In correspondence of February 2015, it was noted that the Veteran wished to withdraw from consideration the issue of entitlement to service connection for myocardial infarction.  

2.  In correspondence of February 2015, it was noted that the Veteran wished to withdraw from consideration the issue of entitlement to service connection for vasospasm cholesterol.  

3.  In correspondence of February 2015, it was noted that the Veteran wished to withdraw from consideration the issue of entitlement to service connection for hypertension.  

4.  In correspondence of February 2015, it was noted that the Veteran wished to withdraw from consideration the issue of entitlement to a total disability rating based upon individual unemployability.  

5.  A right ankle fracture, or residuals thereof, was not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, or in any way causally related to a service connected disability or disabilities, including left (minor) forearm residual laceration with carpal tunnel syndrome of the left wrist and epicondylitis of the left forearm.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to service connection for myocardial infarction have been met.  38 U.S.C.A. §§ 5103, 5103A, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 20.202, 20.204(b)(c) (2014).  

2.  The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to service connection for vasospasm cholesterol have been met.  38 U.S.C.A. §§ 5103, 5103A, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2014).  

3.  The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 5103, 5103A, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2014).  

4.  The criteria for withdrawal of the Veteran's Substantive Appeal on the issue of entitlement to a total disability rating based upon individual unemployability have been met.  38 U.S.C.A. §§ 5103, 5103A, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2014).  

5.  A right ankle fracture, or residuals thereof, was not incurred in or aggravated by active military service, nor is such a disability in any way proximately due to, the result of, or aggravated by a service-connected disability or disabilities, including left (minor) forearm residual laceration with carpal tunnel syndrome of the left wrist and epicondylitis of the left forearm.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2014).  

In the present case, in correspondence of February 2015, the Veteran and his accredited representative indicated that the Veteran wished to withdraw from consideration the issues of entitlement to service connection for myocardial infarction, vasospasm cholesterol, and hypertension, as well as the issue of entitlement to a total disability rating based upon individual unemployability.  Inasmuch as the Veteran has withdrawn his appeal regarding those issues, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on those issues, and it is dismissed.  

Veterans Claims Assistance Act of 2000 (VCAA)

As regards the issue of entitlement to service connection for the residuals of right ankle fracture, the requirements of the Veterans Claims Assistance Active of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran on a number of occasions of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional VA examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include testimony provided at an RO hearing in April 2010, and at a Travel Board hearing before the undersigned Veterans Law Judge in February 2015, as well as service treatment records, and both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran in this case seeks entitlement to service connection for the residuals of right ankle fracture.  In pertinent part, it is contended that, as a result of symptomatology directly attributable to his service-connected left upper extremity disability, he fell from a ladder, fracturing his right ankle.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2014).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease and injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Finally, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995); see also 38 C.F.R. § 3.310(b).  

Pursuant to applicable law and regulation, an increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, is to be service connected.  In reaching a determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by the service-connected condition) in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. Part 4) for evaluating that particular nonservice-connected disorder.  See 38 C.F.R. 3.310 (2014).  

In the present case, service treatment records, including Medical Board proceedings dated in May and June 1990, are negative for history, complaints, or abnormal findings indicative of the presence of a fracture of the right ankle.  In point of fact, the earliest clinical indication of the presence of right ankle pathology is revealed by private medical records dated in March 2009, almost 20 years following the Veteran's discharge from service, at which time it was noted that the Veteran fell from a ladder, fracturing his right ankle.  Significantly, at no time during the course of the Veteran's treatment for a fractured right ankle in March 2009 was it noted that his fall from a ladder was in any way causally related to his service-connected left upper extremity pathology.  Moreover, following a VA examination in November 2009, which examination involved a full review of the Veteran's claims folder and medical records, it was the opinion of the examiner that the Veteran's right ankle fracture was less likely the result of his service-connected left forearm laceration.  This was particularly the case given the fact that, at the time of the incident in question, the Veteran had apparently attempted to grip a branch from a small tree, which resulted in his fall.  According to the examiner, this could have happened with either the Veteran's left or right hand, given the fact that a small branch could not take the heavy load of a man, in particular, when that man was apparently holding another object with his right hand while climbing a ladder.  In the opinion of the examiner, the Veteran's fall was due to negligence on his part, and (not the result of his service-connected left forearm pathology).  

The Veteran argues that, at the time of his fall, he was not, in fact, "negligent," in that he was standing only on the second rung of the ladder, leaning with his left forearm on a reasonably-sized branch, and reaching for a toy trapped in the branches of the tree with a long (but light) aluminum pole.  According to the Veteran, he lost all sense of sensation in his left arm, which resulted in his fall.  However, even assuming, for the sake of argument that the Veteran was not "negligent" at the time of the fall, there exists no evidence that the fall which resulted in the Veteran's right ankle fracture was in any way the result of his service-connected left upper extremity pathology.  

In fact, the Board finds the aforementioned opinion of a VA physician highly probative, because that opinion was based upon a full review of the Veteran's entire claims folder, as well as other pertinent medical records, and a full examination, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion).  The VA examiner reviewed the Veteran's claims folder, discussed the Veteran's medical history, provided a well-reasoned medical opinion, and alluded to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record fails to establish that the Veteran's right ankle pathology had its origin during service, or is in any way causally related to his service-connected left upper extremity pathology.  

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed his current right ankle pathology to a fall allegedly precipitated by his service-connected symptomatology of the left upper extremity.  However, there currently exists no evidence that the Veteran's fall resulting in a fracture of his right ankle was in any way causally related to his service-connected left upper extremity disability.  He has, on no other occasions complained of similar symptoms in that extremity.  The Veteran's statements, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Significantly, the Veteran, as a lay person, is not competent to create the requisite causal nexus for the disability at issue.  Although lay persons are competent to provide opinions on certain medical issues [See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)], the issue as to the etiology of the Veteran's right ankle pathology falls outside the realm of common knowledge of a lay person.  Significantly, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's current right ankle pathology with his period of active military service, or his service-connected left upper extremity pathology.  Accordingly, the Veteran's claim for service connection must be denied.  


ORDER

The appeal as to the issue of entitlement to service connection for myocardial infarction is dismissed.  

The appeal as to the issue of entitlement to service connection for vasospasm cholesterol is dismissed.  

The appeal as to the issue of entitlement to service connection for hypertension is dismissed.  

The appeal as to the issue of entitlement to a total disability rating based on individual unemployability is dismissed.  

Entitlement to service connection for the postoperative residuals of right ankle fracture, to include as secondary to service-connected left (minor) forearm residual laceration with carpal tunnel syndrome of the left wrist and epicondylitis of the left forearm is denied.  


REMAND

In addition to the above, the Veteran in this case seeks an increased evaluation for service-connected left (minor) forearm residual laceration with carpal tunnel syndrome of the left wrist and epicondylitis of the left forearm.  However, a review of the record raises some question as to the current severity of that service-connected disability.  

More specifically, at the time of a recent VA examination in May 2013, it was noted that the Veteran suffered from "moderate" incomplete paralysis of the radial and ulnar nerves, as well as the middle and lower radicular groups of the left upper extremity.  However, that same examination revealed the presence of "severe" incomplete paralysis of the median nerve.  Based on correspondence from the Veteran contained in the file, it would appear that, in the opinion of the Veteran, since the time of that examination, his left upper extremity symptomatology has increased in severity.  Significantly, that examination is now two years old.  Under the circumstances, and given the ambiguity surrounding the severity of the Veteran's service-connected left upper extremity disability, the Board is of the opinion that an additional, more contemporaneous examination would be appropriate prior to a final adjudication of the Veteran's claim.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to May 2013, the date of the aforementioned VA examination, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran should then be afforded an additional VA examination, by an appropriate specialist, if necessary, in order to more accurately determine the current severity of his service-connected left upper extremity pathology.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

To the extent any opinion is provided, a complete rationale must be provided for that opinion, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.  

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

4.  The AOJ should then readjudicate the Veteran's claim for an evaluation in excess of 30 percent for left (minor) forearm residual laceration with carpal tunnel syndrome of the left wrist and epicondylitis of the left forearm.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in July 2013.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


